


EXHIBIT 10.22

[HEARME LETTERHEAD]

September 20, 2001

James Schmidt
HearMe

Dear Jim,

    This letter documents decisions made by the HearMe Board of Directors with
regard to your compensation during this challenging period of shutting down the
Company. The goal of the Board of Directors is two-fold: 1) to retain you as the
best person for the job of shutting down the Company in the hopes of providing
the best possible return to the shareholders, and 2) to provide you an incentive
to maximize the return to shareholders.

    The changes to your compensation are as follows:

•Your base salary will increase from $233,000 per year to $250,000 (subject to
applicable tax withholdings) per year effective as of August 24, 2001.

•Your $150,000 retention bonus, reflected in the letter agreement between you
and HearMe dated June 19, 2001 (the "June Letter"), will be paid out in $10,000
increments (subject to applicable tax withholding) on a weekly basis beginning
August 24, 2001. This means that this bonus, rather than being payable in full
based upon your remaining an employee in good standing with HearMe through
November 30, 2001, will become payable incrementally as described in the
preceding sentence assuming you remain an employee in good standing on each
successive payment date. As stated in the June Letter, you will be entitled to
the full amount of this bonus if (1) the Company undergoes a Change of Control
(as defined in the June Letter) that closes prior to November 30, 2001 (in which
case, you will receive any then-unpaid portion on the closing date of such
transaction), or (2) the Company terminates your employment without Cause (as
defined in the June Letter) prior to November 30, 2001 (in which case, you will
receive any then-unpaid portion on the last day of your employment). If your
employment terminates prior to November 30, 2001 under any circumstances other
than the Company's terminating your employment without Cause, you will forfeit
any portion of the bonus that remains unpaid following the final date of your
employment.

•You will be entitled to an additional cash bonus (which will be subject to
applicable taxes and withholding) to be paid from the total cash in excess of
$1.5 Million available for distribution to stockholders in connection with the
liquidation of HearMe pursuant to Plan of Liquidation and Dissolution approved
by the HearMe Board on August 10, 2001 (the "Liquidation"), after all
obligations of the Company are met (the "Distributable Excess Assets"). Your
bonus will equal to 5% of the Distributable Excess Assets and payment of this
bonus (or proportionate amounts of this bonus) will be made to you at the same
time distributions from the Distributable Excess Assets are made to the
stockholders. If your employment terminates prior to any distribution date
related to the Liquidation under any circumstances other than the Company's
terminating your employment without Cause, you will forfeit any portion of this
bonus relating to distributions following the final date of your employment. If
the Company terminates your employment without Cause (including, but not limited
to, in connection with the retention of a liquidation management company or the
transfer of the Company's assets to a liquidating trust), you will continue to
be entitled to the proportionate amount of this bonus on each distribution date
related to the Liquidation. To the extent it is necessary to make any
determination as to the amount of the Distributable Excess Assets, the Board of
Directors or its Compensation Committee will make such determination in good
faith and such determination will be binding upon you.

--------------------------------------------------------------------------------

•By way of example, pursuant to the foregoing paragraph, if an aggregate of
$5,000,000 were available for distribution to stockholders pursuant to the
Liquidation, then (i) the stockholders would receive the initial $1,500,000,
(ii) the Distributable Excess Assets would equal $3,500,000, (iii) you would
receive a bonus (less applicable withholding) of $175,000 and (iv) the
stockholders would receive the remaining Distributable Excess Assets after
payment of all similar bonus payments.

    You understand that your employment continues at all times to be on an
at-will basis.

    Jim, I personally want to thank you for your commitment and dedication in
your tasks. Throughout your time with HearMe, as during our past working
relationships, you have consistently performed at the highest level of integrity
and professionalism.

Sincerely,        
/s/ PAUL MATTEUCCI   
 
 
 
 
Paul Matteucci
Chairman
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
/s/ JAMES SCHMIDT   

--------------------------------------------------------------------------------

James Schmidt
 
21-SEP-01

--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------
